DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 12 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the method of claim 1.
The closest prior art, Inagawa (JP02-160631A) discloses heating to a yield point at 10 degrees C/min and holding the chalcogenide glass at the yield point (i.e. 283 degrees C) for 10 minutes.  The combination of heating and holding provides for approximately 28.3 mintues of heating and 10 minutes of holding to provide for a fired body in inert gas atmosphere.  Inagagwa fails to disclose or suggest the preform is fired for six to twelve hours in an inert gas atmosphere.
Kadono (US 2018/0099898A1) discloses (abstract and [0080]-0092]) preparing a chalcogenide glass in an ampoule and vacuumizing the ampoule and sealing the ampoule to heat the glass for 8 hours, the glass sample is then mold formed in a nitrogen atmosphere to produce an aspheric lens.  Kadono fails to disclose or suggest a preform/sample fired for six to twelve hours in an inert gas atmosphere.
Ashida (US 2017/0057856A1) ([0037], [0050], and [0051]) discloses molding a chalcogenide glass in an inert atmosphere and heating and preheating in an inert gas atmosphere, such as nitrogen.  Ashida fails to disclose or fairly suggest the preform is fired for six to twelve hours in an inert gas atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741